  Case: 5:19-cv-00197-MAS Doc #: 8 Filed: 05/03/19 Page: 1 of 2 - Page ID#: 80




                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT LEXINGTON
                                          )
ROBERT TOMPKINS                           )             Filed Electronically
                                          )
       PLAINTIFF,                         )
                                          )
VS.                                       )
                                          )
BONNIE PLANTS, INC. d/b/a BONNIE PLANTS, )      CASE NO. 5:19-cv-00197-KKC
ALABAMA FARMERS COOPERATIVE, INC.         )
d/b/a BONNIE PLANTS, AND LOWE’S HOME      )
IMPROVEMENT, LLC, d/b/a LOWE’S and d/b/a  )
LOWE’S HOME IMPROVEMENT                   )
                                          )
       DEFENDANTS.                        )


               MOTION TO DISMISS BY LOWE’S HOME CENTERS, LLC


       Comes the Defendant, Lowe’s Home Centers, LLC (incorrectly identified in Plaintiff’s

Complaint as “Lowe’s Home Improvement, LLC”) (“Lowe’s”), by counsel, and for its response

to Plaintiff’s Complaint, moves this Court, pursuant to Fed. R. Civ. P. 12, to dismiss Plaintiff’s

claims against it for failure to state a claim upon which relief may be granted. In support thereof,

Lowe’s submits the attached Memorandum in Support filed contemporaneously-herewith.

                                              Respectfully submitted,

                                              WMR DEFENSE

                                              /s/ Gary W. Thompson
                                              John W. Walters
                                              Gary W. Thompson
                                              771 Corporate Drive, Suite 900
                                              Lexington, Kentucky 40503
                                              Telephone:    (859) 219-9090
                                              Facsimile:    (859) 219-9292
                                              COUNSEL FOR DEFENDANTS
    Case: 5:19-cv-00197-MAS Doc #: 8 Filed: 05/03/19 Page: 2 of 2 - Page ID#: 81




                                                    CERTIFICATE OF SERVICE

            On May 3, 2019, I electronically filed the foregoing with the Clerk of the Court by using

the CM/ECF system, which will send a notice of electronic filing to all counsel of record.



                                                                         /s/ Gary W. Thompson
                                                                         COUNSEL FOR DEFENDANTS




923.006190C:\NRPortbl\Golden_and_Walters\STEPHANIE.ROSS\1033400_1.docx




                                                                           2
